52 F.3d 323NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Timothy Dexter WALTON, Plaintiff--Appellant,v.H.D. UNDERWOOD;  P.A. Terrangi;  C. Gibbs;  Edward Murray;Stephen Rosenthal;  K. Epps;  V. Appelwhite;  E. Turner;  W.Copeland;  D. Coles;  R. Altman;  R.K. Bynum;  P. Harrison;C. Blunt;  W. Dugger;  F. Wilson;  W. Graves;  C. Burgess;T. Harrison;  R. Tillery;  E. Shands, Defendants--Appellees.
No. 95-6251.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 18, 1995

Timothy Dexter Walton, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Timothy Dexter Walton, a Virginia prisoner, appeals the district court's denial of his motion for recusal and dismissal of his 42 U.S.C. Sec. 1983 (1988) action for failure to pay the assessed filing fee.  Finding no abuse of discretion, we affirm the district court's order.  Walton v. Underwood, No. CA-94-1213-AM (E.D. Va.  Jan. 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED